Citation Nr: 1701226	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  08-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired eye disability, to include a vision disability.

2.  Entitlement to service connection for a low back disability, to include stenosis and/or residuals of back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in April 2011, August 2012, May 2013, and March 2015.  This matter was originally on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded three times in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it were essential for a full and fair adjudication of his claims.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The case was remanded in April 2011 in order to schedule the Veteran for VA examinations; in August 2012 in order to schedule a Travel Board hearing; in May 2013 in order to obtain Social Security Administration records and any outstanding VA treatment records subsequent to December 2011; and in March 2015 as relevant treatment records had not been associated with the file, specifically treatment records from VA Whittier/Santa Fe Springs clinic from 1999 through 2008, from VA Long Beach Healthcare System from 1990 to 2009, and from the VA Greater Los Angeles Healthcare System from 2005.  

Although the AMC has obtained many additional VA treatment records, the earliest records obtained were from 1996.  In the Supplemental Statement of the Case issued in April 2016, the AMC noted that it had obtained Long Beach VA Medical Center treatment records dating from January 1999 to December 2008 and Los Angeles VA Medical Center treatment records dating from September 2005 to April 2010.  In addition, the record includes records from CBOC Whittier-Santa Fe from June 2002.  In its March 2015 remand, the Board specifically directed that if the AOJ could not locate such records, it must document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The Board also directed that the AOJ must then:  (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA made to obtain the evidence; and (c) describe any further action it would take with respect to the claim.  This was not done.

The Board also notes that on his VA Form 9, Appeal to the Board of Veterans' Appeals, received by VA in June 2008, he noted that at the time he began treatment at Long Beach VA medical facility, the records were handwritten.  As such, it is the Board's opinion that an additional attempt should be made to obtain the records from the Long Beach Healthcare system from 1990 to 1998 from the VA Whittier/Santa Fe Springs clinic from 1999 through May 2002.

Further, the April 2016 Supplemental Statement of the Case cites to a Long Beach VA Medical Center medical opinion dated November 6, 2015; however, this opinion does not appear to be of record.    

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records for the Veteran's eyes and lumbar spine from the VA Long Beach Healthcare System from 1990 to 1998 (including handwritten records, from the VA Whittier/Santa Fe Springs clinic from 1999 through May 2002, and all outstanding VA treatment for the Veteran's eyes and lumbar spine since February 2014, including November 6, 2015 medical opinion, should be obtained and associated with the file.  If such records cannot be located, the AOJ must specifically document any attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the development requested has been completed, the AOJ should ensure that all actions have been completed in compliance with the directives of this remand.  

 3.  After completing any additional development deemed necessary, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




